Citation Nr: 9926094	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  95-14 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for a pinched nerve of 
the left arm.

2. Entitlement to service connection for a psychiatric 
disorder, claimed as mental stress.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel



INTRODUCTION

The veteran served two periods of active duty; from September 
1979 to September 1983 and November 1986 to May 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Albuquerque, 
New Mexico Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The matter was first before the Board in July 1998 at which 
time it was remanded for further development.

The record refects that the representative, in his informal 
brief, has raised additional claims which have not been 
adjudicated.  The claims for entitlement to service 
connection for residuals of an excision of perianal 
abscess/pilonidal cyst and entitlement to service connection 
for a scar on the left hand are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran has not provided competent medical evidence 
demonstrating that he has a left arm nerve disability 
which can be related to his period of active service.

2. The veteran has not provided competent medical evidence 
that he suffers from a psychiatric disorder which can be 
related to his period of active service.



CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a pinched nerve of the 
left arm.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim for service connection for a psychiatric disorder, 
claimed as mental stress.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998).  

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  The Court has also held that although a 
claim need not be conclusive, the statute provides that it 
must be accompanied by evidence that justifies a "belief by 
a fair and impartial individual" that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992).  
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  Lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  See Grottveit, 5 Vet. 
App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  In 
the absence of competent medical evidence of a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded.  Chelte v. 
Brown, 10 Vet. App. 268 (1997).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Analysis

Entitlement to service connection for a pinched nerve of the 
left arm

The veteran contends that he injured his left arm during 
basic training for his first period of active duty, however, 
there is no record of any treatment during that period of 
service and the veteran elected not to undergo a separation 
examination.  An Air Force Reserves examination in November 
1985 found no left arm defects and contained no history of 
injury.  In July 1986 the veteran indicated on an Applicant 
Medical Prescreening Form that he had no history of impaired 
use of his arms, legs, hands or feet.  The August 1986 record 
of service entry notes no disability related of the left hand 
or arm.  

February 1988 emergency room records show that the veteran 
was treated for a 6 centimeter (cm.) knife wound over the 5th 
metacarpal of the left hand sustained during a fight.  The 
bone was not visible and normal function of the 4th and 5th 
digits with good strength was observed.

The April 1988 separation examination was negative for a left 
hand disability.

February 1994 VA outpatient records show that the veteran 
complained of injuring his left wrist while playing 
basketball.  Shoulder tenderness was demonstrated on 
examination and wrist examination was essentially normal.  
Left wrist X-rays showed findings that may have been related 
to old post-traumatic sequelae.  

The veteran underwent a VA examination in January 1999.  The 
veteran related that he sustained an injury during basic 
training in 1979.  The veteran recalled seeing a medic but he 
did not recall being hospitalized or receiving x-rays.  He 
complained of numbness of the entire left upper extremity and 
intermittent pain since the injury.  Writing and using the 
left upper extremity reportedly caused paresthesia.  

Multiple scars were noted in the left wrist area, but the 
examination was otherwise within normal limits.  Examination 
of the upper extremities revealed normal bulk with no 
weakness of the muscles tested.  Sensory examination showed 
senses intact except for decreased pinprick sensation on the 
5th left digit; otherwise normal throughout.  The impression 
was that left median and ulnar motor and sensory nerve 
conduction studies were normal as was an electromyograph.  No 
electrical evidence of peripheral nerve injury was found.

The Board notes that the veteran maintains that treatment 
records for the 1979 wrist injury should exist, however, the 
National Personnel Record Center has certified that all of 
the veteran's service medical records were provided in 
response to requests by the RO.  The veteran claimed 
treatment in 1981 at Kirkland Air Force Base (AFB), but an 
August 1997 reply from National Personnel Record Center noted 
no records were found a Kirkland AFB for 1981.  The record 
contains no service medical records for the veteran's first 
period of active duty other than the service entrance 
examination.  Assuming without conceding that the veteran did 
sustain a left upper extremity wrist injury during basic 
training as he alleged, the veteran's claim is nevertheless 
not well grounded as there is no evidence of a current left 
upper extremity nerve disability.  The veteran's belief that 
he currently suffers from the residuals of a pinched nerve 
sustained has been noted, but the veteran is not a physician, 
and he is not qualified to render a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Therefore, as there is no competent evidence of a nerve 
disability of the left arm, the veteran's claim is not well 
grounded and must be denied.  Caluza v. Brown, 7 Vet. App. 
498 (1995).


Entitlement to service connection for a psychiatric disorder

Service medical records are negative for mental health 
treatment until March 1988.  At that time the veteran stated 
that he had nothing to live for and described being exposed 
to several situational stressors.  The assessment was 
adjustment disorder with depressed mood.  A note from an 
April 1988 follow-up appointment indicated that things were 
going well and characterized the earlier episode as an 
isolated incident.  In December 1998 the Mental Health Clinic 
terminated it's treatment file due to the veteran's discharge 
from active duty.  It was noted that the veteran's condition 
was stable and that no follow-up was required.  Though the 
representative has claimed that further development for 
service medical records is necessary, the records from 
National Personnel Record Center reflect that treatment 
records from Cannon AFB were searched for and located in 
1997; there is no indication that additional pertinent 
service medical records are available.  

VA treatment records show that the veteran was treated for 
polysubstance dependence in May and June 1992.  

The veteran underwent a VA examination in January 1999.  The 
veteran provided a history of mood lability with substance 
abuse which worsened after stopping all drug use, mood 
swings, frequent depression and extreme guilt about drug and 
legal problems.  After a mental status examination the 
examiner diagnosed dysthymia; cocaine abuse, in remission 8 
years; and cannabis dependence, in remission 2 years.  The 
examiner commented that the veteran described a mood disorder 
which appeared to be present for approximately 10 years.  The 
examiner recommended a fiduciary to handle the veteran's 
funds due to unreliability based on his history of substance 
abuse and drug dealing.

By a subsequent memorandum, the examiner noted that she had 
reviewed the claims file and the remand instructions.  She 
opined that dysthymia was a separate psychological illness, 
in her professional judgment unlikely to be related to 
cocaine abuse and cannabis dependency.  She stated that it 
was also unlikely that there was any relationship between the 
adjustment reaction during service and the present symptoms 
of dysthymia, although it was impossible to accurately assess 
this at this late date.

Based upon the evidence of record, the Board finds that 
competent medical evidence has not been submitted which 
demonstrates that the veteran has a psychiatric disorder due 
to injuries or disease incurred in, or aggravated by, active 
service.  The Board notes that the VA examiner opined that 
currently diagnosed dysthymia was a separate psychological 
illness and that it was unlikely that there was any 
relationship between the inservice adjustment disorder and 
the present diagnosis.  There is no competent evidence 
establishing continuity of psychiatric symptomatology since 
service or of a nexus between current disability and service.  
As such, the veteran has not provided a plausible medical 
nexus between the recently diagnosed dysthymia and adjustment 
order diagnosed during active duty sufficient to well ground 
his claim.  See Hicks v. West 12 Vet. App. 86, 90 (1998).

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

In this case, the RO fulfilled its obligation under § 5103 
(a) in the statement of the case and in the supplemental 
statement of the case in which the appellant was informed 
that the reason for the denials of the claims was the lack of 
competent evidence reflecting current disability or showing a 
nexus between current disability and service or a service-
connected disability.  Furthermore, by this decision, the 

Board is informing the appellant of the evidence which is 
lacking and that is necessary to make the claim well-
grounded.

 
ORDER

Entitlement to service connection for a pinched nerve of the 
left arm is denied.

Entitlement to service connection for a psychiatric disorder, 
claimed as mental stress is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

